Case 1:19-cv-03930-CM Document 46-31 Filed 07/30/19 Page 1 of 4




              Exhibit EE
Case 1:19-cv-03930-CM Document 46-31 Filed 07/30/19 Page 2 of 4
                      Case 1:19-cv-03930-CM Document 46-31 Filed 07/30/19 Page 3 of 4

                                  [Stamp:]                                                         [assignment]
                                 [ILLEGIBLE]
                       [OFFICE OF THE CHIEF JUDGE]                                                      Brenda




                                                                                                                                                  [106]
                            RECEIVED                                     L1BRE HOLDING, LLC
                                21 JUN 2019                                          VS
                        CENTRAL CIVIL FILING DESK
                              [ILLEGIBLE]                                ESPÍRITU SANTO TECHNOLOGIES,
                                                                         LLC, ET AL.
                           I have received MXN 618.00                    PROCEEDINGS: ORDINARY
                                     [Initials]




                                                                                                        [ILLEG.] JUN [24] A [ILLEG.]
                                                                         COMMERCIAL PROCEEDINGS
                                                                         CASE FILE: 334/2019




                                                                                                              CIVIL COURT
                                                                                                               SiXTY-THIRD

                                                                                                                [ILLEGIBLE]
                                                                         SECRET CASE FILE




                                                                                                                                       [Stamp:]
          HONORABLE JUDGE OF THE SIXTY-THIRD CIVIL COURT OF
          MEXICO CITY:                 [Handwritten   [Stamp:]
                                          mark]     00000008

          I, JOSÉ GARCÍA GRANADOS TORRES, in my capacity as general agent of the foreign legal
          entity named L1BRE HOLDING, LLC, having duly established said capacity through the
          notarially certified copy presented along with the initial complaint, respectfully appear before you
          to state as follows:

          I hereby appear in order to accuse the defendant of default for having failed to respond to the
          court request made thereto through the order dated May 30, 2019, with the undersigned's
          certified copy request.

          With respect to the foregoing, I attach as Exhibit 1 the respective receipt of payment for
          issuance of said certified copies.
     [Round stamp:]
COURT [ILLEGIBLE] OF THE
   FEDERAL DISTRICT
      [ILLEGIBLE]
         MEXICO
          For the above reasons, I respectfully request that the COURT:



          ONE. Declare default of the defendant for failure to comply with the order dated May 30, 2019.

          TWO. Acknowledge my presentation of the payment receipt for the purposes of issuance of the
          requested certified copies.



                                        DULY AFFIRMED UNDER PENALTY OF PERJURY
                                                Mexico City, on June 11, 2019

                                                           [Signature]
                                                  JOSÉ GARCÍA GRANADOS TORRES
Case 1:19-cv-03930-CM Document 46-31 Filed 07/30/19 Page 4 of 4
